IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


IN THE MATTER OF: AMY E. RACUNAS             : No. 27 WM 2017
                                             :
                                             :



                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of May, 2017, the Petition to Pursue Extension of

Pennsylvania Bar Admission is GRANTED, IN PART.           In order to afford Amy E.

Racunas time to seek full admission to the Pennsylvania bar, her temporary admission,

per Pa.B.A.R. 311, is extended until April 30, 2018.